UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 19, 2017 (September 15, 2017) OWL ROCK CAPITAL CORPORATION (Exact name of Registrant as Specified in Its Charter) Maryland 814-01190 47-5402460 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 245 Park Avenue, 41st Floor
